Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The instant application is made special under the patent prosecution highway (PPH).  All the information provided under PPH has been taken into account.
DETAILED ACTION
EXAMINER’S AMENDMENT
3.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Shuji Yoshizaki on April 2, 2021. 
The application has been amended as follows:
Claim 7 is amended as follows:
7.	(Currently Amended) A method for manufacturing the basic magnesium sulfate powder according to claim 11, whose surface is at least partially coated with [[an]] the inorganic phosphorus compound, the method comprising: wet-mixing basic magnesium sulfate and [[an]] inorganic phosphorus compound; and next performing filtration, washing, and drying. 

Claim 11 is amended as follows:
11.	(Currently Amended) A basic magnesium sulfate powder comprising a surface at least partially coated with an inorganic phosphorus compound, wherein the basic magnesium sulfate , wherein the inorganic phosphorus compound is selected from the group consisting of magnesium dihydrogen phosphate, ammonium phosphate, ammonium phosphate trihydrate, potassium dihydrogen phosphate, calcium dihydrogen phosphate, sodium dihydrogen phosphate, sodium dihydrogen phosphate dihydrate, potassium phosphate, trisodium phosphate, ammonium hydrogen phosphate, dipotassium phosphate, ammonium dihydrogen phosphate, tricalcium phosphate, calcium hydrogen phosphate, magnesium hydrogen phosphate, magnesium phosphate, barium hydrogen phosphate, lithium phosphate, disodium hydrogen phosphate 12-water, and sodium hydrogen phosphate.

	Written descriptive support for this amendment is found at Paragraphs [0020], [0037], [0044], and [0047]-[0050], of the Specification as originally filed.

Claim 12 is cancelled as follows:
12.	(Cancelled). 

Claim 13 is amended as follows:
13.	(Currently Amended) The basic magnesium sulfate power according to claim 11, wherein the inorganic phosphorus compound is selected from the group consisting of [[phosphoric acid,]] magnesium dihydrogen phosphate, ammonium phosphate trihydrate, potassium dihydrogen phosphate, sodium dihydrogen phosphate dihydrate, and disodium hydrogen phosphate 12-water. 

Claim 14 is amended as follows:
the basic magnesium sulfate powder according to claim 6, whose surface is at least partially coated with [[an]] the inorganic phosphorus compound, the method comprising: wet-mixing basic magnesium sulfate and [[an]] inorganic phosphorus compound; and next performing filtration.

4.	These claims are renumbered as follows:
Claim 6 becomes Claim 1.
Claim 11 becomes Claim 2.
Claim 5 becomes Claim 3, which depends on Claim 2; reads as “The basic magnesium sulfate powder according to claim 2”.
Claim 7 becomes Claim 4, which depends on Claim 2; reads as “A method for manufacturing the basic magnesium sulfate powder according to claim 2”.
Claim 8 becomes Claim 5, which depends on Claim 2; reads as “A resin composition comprising: a thermoplastic resin; and the basic magnesium sulfate powder according to claim 2”.
Claim 9 becomes Claim 6, which depends on Claim 2; reads as “A masterbatch pellet comprising: a thermoplastic resin; and the basic magnesium sulfate powder according to claim 2.”
Claim 10 becomes Claim 7, which depends on Claim 5; reads as “A molded body comprising a molded product of the resin composition according to claim 5.”
Claim 13 becomes Claim 8, which depends on Claim 2; reads as “The basic magnesium sulfate powder according to claim 2”. 

Claim 15 becomes Claim 10, which depends on Claim 1; reads as “A resin composition comprising: a thermoplastic resin; and the basic magnesium sulfate powder according to claim 1”.
Claim 16 becomes Claim 11, which depends on Claim 1; reads as “A masterbatch pellet comprising: a thermoplastic resin; and the basic magnesium sulfate powder according to claim 1”. 
Claim 17 becomes Claim 12, which depends on Claim 10; reads as “A molded body comprising a molded product of the resin composition according to claim 10”.
Claim 18 becomes Claim 13, which depends on Claim 1; reads as “The basic magnesium sulfate powder according to claim 1”.
Claim 19 becomes Claim 14, which depends on Claim 1; reads as “The basic magnesium sulfate powder according to claim 1”.
Claim 20 becomes Claim 15.
Claim 21 becomes Claim 16, which depends on Claim 15; reads as “The method according to claim 15”.

Reasons for Allowance
5.	In response to the claim objection set forth in Paragraph 5 of the Office action mailed 01/25/2021, the applicants amended Claims 9, 13-15, and 18-19 to correct their informalities.  It follows that this objection is no longer applicable and thus, withdrawn.  
	See Claim Amendment filed 03/22/2021.

6.	In response to the 112(a) rejection set forth in Paragraph 6 of the Office action mailed 01/25/2021, the applicants amended Claim 11 to delete the previously recited limitation “a solubility in water of less than 13.5 mass%, and a solubility in artificial alveolar fluid of 12.5 mass% or more”.  Thus, this rejection is withdrawn.
	See Claim Amendment filed 03/22/2021.
7.	In response to the 112(b) rejection set forth in Paragraph 7 of the Office action mailed 01/25/2021, the applicants amended Claim 13 to provide the same with clarity, and cancelled Claim 12.  Thus, this rejection is also withdrawn.
	See Claim Amendment filed 03/22/2021.
	See also Examiner’s Amendment dated 04/02/2021.
8.	In response to the 112(d) rejection set forth in Paragraph 8 of the Office action mailed 01/25/2021, the applicants amended Claim 13 to provide the same with proper dependency and cancelled Claim 12.  Thus, this rejection is withdrawn.
	See Claim Amendment filed 03/22/2021.
	See also Examiner’s Amendment dated 04/02/2021.
9.	The present claims are allowable over the prior art references of record, namely, US 8,247,485 (hereinafter referred to as “US ‘485”), Nomura et al. (US 2014/0045982) and YAMAMOTO et al. (US 2011/0275745). 
10.	Claims 6 and its dependent Claims 14-19 are allowable because as indicated in Paragraph 11 of the Office action mailed 01/25/2021, these claims would be allowable if the applicants rewrote Claim 6 in independent form including all of the limitations of the base claim and any intervening claims, specifically the limitation “A basic magnesium sulfate powder comprising a 
11.	Moreover, as mentioned in Paragraph 12 of the Office action mailed 01/25/2021, Claims 20 and 21 are allowed over the prior art references of record in light of applicants’ arguments provided at Page 16 of their Remarks filed 12/23/2020 and claim amendment dated 12/23/2020.  Specifically, none of these references cited individually or in combination teaches or would have suggested the claimed method of reducing generation of blisters on a surface of an automobile exterior member, involving the steps of kneading a thermoplastic resin and a basic magnesium sulfate powder comprising a surface at least partially coated with an organic phosphorus compound to form a resin composition and producing the automobile exterior member of the resin composition.
12.	Finally, upon further consideration, Claims 11 and its dependent Claims 5, 7-10, and 13 are allowable over the prior art references of record since the applicants agreed to incorporate the limitation from Claims 12 and 13 (without the presence of phosphoric acid) via Examiner’s Amendment dated 04/02/2021 since none of these references of record teaches or would have suggested a basic magnesium sulfate powder comprising a surface at least partially coated with 
	
Correspondence
13.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/HANNAH J PAK/Primary Examiner, Art Unit 1764